Order unanimously affirmed without costs. *878Memorandum: We reject respondent’s contention that Family Court erred in admitting irrelevant evidence of a prior incident of sexual abuse and excluding relevant evidence bearing on the credibility of the infant complainant. Respondent’s attorney “opened the door” on his cross-examination of the infant by eliciting testimony about the prior incident of sexual abuse not elicited upon direct examination. Thus, it was proper for petitioner on redirect “ ‘to explain, clarify and fully elicit [the] question only partially examined’ on cross-examination” (People v Melendez, 55 NY2d 445, 451). The testimony of the infant complainant’s mother about the prior incident of sexual abuse was received without objection. In any event, although the prior sexual abuse occurred some three years earlier, the testimony concerning such abuse was relevant and could properly be considered by the court as evidence of continuing conduct or behavior patterns (see, Matter of Charles DD., 163 AD2d 744, 747; Matter of T. C., 128 Misc 2d 156). The court properly refused to admit hearsay evidence that allegedly bore on the credibility of the infant complainant.
We conclude that the evidence is legally sufficient to support the court’s findings of derivative neglect with respect to respondent’s other minor children (see, Matter of David DD., 204 AD2d 791, 793, lv denied 84 NY2d 813; Matter of Lynelle W., 177 AD2d 1008, 1008-1009; Family Ct Act § 1012 [f\ [i]). (Appeal from Order of Yates County Family Court, Falvey, J.— Abuse.) Present—Pine, J. P., Hayes, Wisner, Callahan and Doerr, JJ.